Citation Nr: 1235481	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  08-32 545	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether a rating reduction from 30 percent to 10 percent effective January 1, 2007, for a left knee disability was proper.

2.  Entitlement to a rating higher than 30 percent prior to January 1, 2007, and a rating higher than 10 percent beginning January 1, 2007, for a left knee disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO reduced the disability rating assigned for the Veteran's service-connected left knee disability from 30 percent to 10 percent, effective January 1, 2007.  

The Veteran subsequently relocated and the Cleveland, Ohio RO is currently handling the appeal.  

In September 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims that the reduction from 30 percent to 10 percent effective January 1, 2007, for her service-connected left knee disability was improper.  She specifically contends that her left knee has not improved over time and that her pain has actually become worse.  At her September 2012 hearing, she testified that she has been provided conflicting advice by VA doctors as to whether she required a knee replacement; that since 2006 she periodically received steroid injections in her knee and used a knee brace; that recently she had to relocate her apartment to the first floor of her building to accommodate her disability and make it easier on her knee when entering and exiting her home; that she took daily medication to help with knee swelling and pain, which she said was a 7 out of 10 in terms of severity; that she felt her knee had instability; and that the knee interfered with her sleep and with driving a stick shift car such that two years earlier she had to replace the car with an automatic car.  

Initially, the Board notes that the two claims on appeal are inextricably intertwined, because the rating reduction claim is being remanded for additional development and because adjudication of this claim may affect the higher rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

In regard to the rating reduction claim, it is noted that the St. Louis RO, in an August 2006 rating decision, proposed to reduce the Veteran's left knee disability rating from 30 percent to 10 percent.  That RO then implemented the rating reduction in an October 2006 rating decision, to be effective from January 1, 2007.  The Veteran initiated her appeal in December 2006, stating that she had major problems with her knee and that she spent only five minutes with the VA examiner upon whose July 2006 report of examination of her knee the RO had based its decision to reduce her rating.  However, in issuing a statement of the case, the Cleveland RO addressed the issue on appeal essentially as one for a rating higher than 10 percent, rather than the propriety of reducing the left knee rating from 30 percent to 10 percent.  The subsequent supplemental statements of the case likewise addressed the issue as one for evaluation of the left knee rating higher than 10 percent.  

When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case addressing the issue must be furnished to the Veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, for a disability rating that has been in effect for 5 years or more, as in this case, any rating reduction is governed by 38 C.F.R. § 3.344, and to date, the Veteran has not been advised of the provisions governing rating reductions found in § 3.344.  In light of the above, a remand is required to correct the due process defects. 

In regard to the higher rating claim, it appears that the Veteran testified to a condition that has worsened since her most recent VA examination in June 2010.  It is also noted that the June 2010 VA examination did not provide complete findings with regard to the presence or absence of instability.  Given the evidence suggesting a material change in the left knee condition, another examination, to address the current nature and severity of her left knee disability, is warranted.  38 C.F.R. § 3.327. 

The RO also should also obtain any updated VA treatment records not already contained in the claims files. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and her representative a statement of the case on the claim of whether a rating reduction from 30 percent to 10 percent effective January 1, 2007, for a left knee disability, was proper.  In order to perfect an appeal of the claim to the Board, the Veteran must still timely file a substantive appeal after issuance of the statement of the case, which must include a citation to 38 C.F.R. § 3.344, as well as consideration of the application of that regulation.  

2.  Obtain for association with the claims file all VA treatment records that have not already been obtained.  

3.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and etiology of her service-connected left knee disability.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished, including range of motion testing of the knee.  

The examiner is asked to review the record of the Veteran's left knee complaints and findings, to include those documented on VA examinations of July 2006, May 2008, and June 2010, as well as in X-rays (in July 2007, May 2008, and May 2009) and in an MRI (in May 2008).  The examiner is asked specifically to address the following:  additional loss of function and pain on motion in the knee under DeLuca v. Brown, 8 Vet. App. 202 (1995); the presence or absence of instability; and any manifestations of cartilage impairment, such as whether there was any dislocation and episodes of "locking," pain, and effusion into the joint.  

A complete rationale must be provided for any opinion expressed. 

4.  Thereafter, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and her representative a supplemental statement of the case.  If the benefit remains denied, an appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


